J-E01013-20

                             2020 Pa. Super. 200

 IN THE INT. OF: K.M.W., A MINOR         :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: K.W.R., MOTHER               :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 1537 MDA 2019

             Appeal from the Decree Entered August 23, 2019
    In the Court of Common Pleas of Dauphin County Orphans' Court at
                No(s): 13-AD-2019 and CP-22-DP-98-2016


BEFORE: PANELLA, P.J., STABILE, J., DUBOW, J., KUNSELMAN, J.,
        NICHOLS, J., MURRAY, J., McLAUGHLIN, J., KING, J., and
        McCAFFERY, J.

OPINION BY DUBOW, J.:                             FILED AUGUST 18, 2020

      Appellant, K.W.R. (“Mother”), appeals from the August 23, 2019 Decree

that both involuntarily terminated her parental rights to K.M.W. (“Child”) and

changed Child’s permanency goal to Adoption. This Court certified this case

for en banc review to determine whether this Court should quash this appeal

pursuant to Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), and

Matter of M.P., 204 A.3d 976 (Pa. Super. 2019), because Mother filed a

single Notice of Appeal from a Decree listing more than one lower court docket

number. Because the trial court misinformed Mother to file a single notice of

appeal from multiple lower court dockets, we decline to quash this appeal.

Upon review of the merits, we affirm.

                    I.    MOTHER’S NOTICE OF APPEAL
J-E01013-20



       On October 9, 2019, Mother filed a timely single Notice of Appeal from

a Decree that both terminated her parental rights on the adoption docket and

changed Child’s permanency goal to Adoption on the dependency docket.

Mother listed both lower court docket numbers on the single Notice of Appeal

(Docket Nos. 13 AD 2019 and CP-22-DP-98-2016).           We granted en banc

review to determine whether this Court should quash this appeal pursuant to

Walker, supra, and M.P., supra.1 Per Curium Order, 4/6/20.

       In June 2018, our Supreme Court disapproved of the common practice

of filing a single notice of appeal from an order or judgment involving more

than one docket number.            See generally Walker, supra.     The Court

observed that “the proper practice under [Pa.R.A.P.] 341(a) is to file separate

appeals from an order that resolves issues arising on more than one docket.”

Walker, 185 A.3d at 977. Accordingly, the Court determined, “[t]he failure

to do so requires the appellate court to quash the appeal.” Similarly, in M.P.,

in an appeal from a termination of parental rights, this Court held that Walker

compels quashal when an appellant files a single notice of appeal from both a

dependency and an adoption lower court docket. 204 A.3d at 981.

       During the pendency of the instant appeal, an en banc panel of this

Court clarified the holding in Walker and concluded, “the bright-line rule set
____________________________________________


1 This Court issued a Rule to Show Cause why Mother’s appeal should not be
quashed pursuant to Walker. Mother filed a Response, and this Court
discharged the Rule and referred the Walker issue to the merits panel, which
subsequently quashed the appeal.         Mother filed an Application for
Reargument, which this Court granted, thus certifying this case for en banc
review.

                                           -2-
J-E01013-20



forth in Walker only required an appellant to file a ‘separate’ notice of appeal

for each lower court docket the appellant was challenging” and this court

“should not invalidate an otherwise timely appeal based on the inclusion of

multiple docket numbers” because neither Walker nor Rule 341 expressly

forbid this practice. Commonwealth v. Johnson, ___ A.3d ___, *___ (Pa.

Super. 2020) (en banc).

      However, there are exceptions to the bright-line rule set forth in

Walker. This Court has declined to quash a defective notice of appeal when

the   defect   resulted   from   an   appellant’s   acting   in   accordance   with

misinformation from the trial court, deeming the situation a breakdown in

court operations. See Commonwealth v. Larkin, ___ A.3d___, *____ (Pa.

Super. 2020) (en banc); Commonwealth v. Stansbury, 219 A.3d 157 (Pa.

Super. 2019). In Larkin, an appellant filed a pro se notice of appeal seeking

relief relating to more than one docket after the order informing appellant of

his appellate rights provided “Petitioner has thirty (30) days from the date of

this order to file an appeal.” ___ A.3d at *___       (emphasis in original). An

en banc panel of this Court held that this Court may “overlook the

requirements of Walker where . . . a breakdown occurs in the court system,

and a defendant is misinformed or misled regarding his appellate rights.” Id.

at *___. Similarly, in Stansbury, the lower court advised the appellant that

he could pursue appellate review by filing “a written notice of appeal[,]”

despite the fact that Walker compelled the filing of separate notices of appeal

at each docket number. 219 A.3d at 159 (emphasis in original). This Court

                                       -3-
J-E01013-20



declined to quash the appeal, concluding that a breakdown in court operations

occurred. Id. at 160.

      In her Brief, Mother avers that her appeal should not be quashed for a

defect in the Notice of Appeal, asserting that (1) her sole intent was to appeal

the Decree on the adoption docket; (2) she included both docket numbers on

the Notice of Appeal in order to mirror the trial court’s caption; and (3) no

party suffered prejudice. Mother’s Br. at 41-42. Mother further argues that

this Court should grant her Application to Strike Trial Court Docket Number in

which she requested this Court to strike the dependency docket number to

cure her defective Notice of Appeal. Id. at 44.

      Although Mother avers that she had the sole intent to appeal the Decree

on the adoption docket, that contention is not supported by the issues raised

in her Brief. In her Brief, Mother raises an issue that pertains to Child’s goal

change on the dependency docket:       “Were adequate reunification services

provided by the Agency prior to filing the petition to terminate Mother’s

parental rights?” Id. at 4. In addition, Mother argues that the Agency did not

offer adequate services to promote the Reunification goal and cites sections

of, inter alia, the Juvenile Act, which governs dependency proceedings. See
id. at 27-34 (citing 23 Pa.C.S. § 2511(a)(5), 42 Pa.C.S. § 6301, et seq.).

Thus, we reject Mother’s contention that she solely intended to challenge the

adoption docket.

      Nevertheless, we are persuaded by Mother’s argument that she included

both docket numbers on the Notice of Appeal to mirror the trial court’s caption

                                     -4-
J-E01013-20



in the Decree terminating Mother’s parental rights. Our review of the record

reveals that the Decree included both the adoption docket number and the

dependency docket number and, most notably, informed Mother, “[t]his order

shall become absolute as of course if no appeal is taken, within thirty (30)

days, pursuant to Pa.R.A.P. 341.” Decree, 8/21/19 (emphasis added). The

trial court’s indication that Mother could seek relief from this Court by filing a

singular appeal from multiple lower court docket numbers constitutes a

breakdown in court operations. Accordingly, we decline to quash this appeal.

      Mother also avers that this Court should decline to quash because no

party suffered prejudice because of her defective Notice of Appeal.           We

acknowledge that this is a children’s fast track case, often subject to unique

rules and procedures. Indeed, as Mother argues, in a children’s fast track

case this Court has declined to quash a defective notice of appeal resulting

from noncompliance with the Rules of Appellate Procedure when no party has

suffered prejudice. Mother’s Br. at 45 (citing In re K.T.E.L., 983 A.2d 745

(Pa. Super. 2009)). However, in K.T.E.L., the appellant failed to comply with

Rules 905(a)(2) and 1925(a)(2), which require an appellant to file a concise

statement contemporaneously with the notice of appeal. 983 A.2d at 747;

Pa.R.A.P. 905(a)(2), 1925(a)(2).       As discussed above, Walker compels

quashal for failure to comply with Rule 341, which requires an appellant to file

separate notices of appeal from an order that resolves issues arising on more

than one docket. Walker, supra at 977. Walker declined to provide an




                                      -5-
J-E01013-20



exception for children’s fast track cases, and we are constrained by this

holding.2 See generally id.

       Finally, in light of our disposition, we deny Mother’s Application to Strike

as moot. Because we decline to quash this appeal due to a breakdown in

court operations, there is no reason to strike the dependency docket number

to cure the defect in the Notice of Appeal. Moreover, because Mother raises

an issue that arguably challenges Child’s goal change to Adoption on the

dependency docket, simply removing the docket number from the Notice of

Appeal would not, in fact, cure the defect. On the contrary, this Court has

recently concluded that the bright-line rule set forth in Walker does not forbid

the inclusion of multiple docket numbers on a notice of appeal, but rather

requires an appellant to file a separate notice of appeal for each lower court

docket the appellant is challenging.           Johnson, ___ A.3d at *___.

       For the reasons stated above, we decline to quash Mother’s appeal.



____________________________________________

2
 If Mother files a petition for allowance of appeal following our disposition in
this case, we request that the Supreme Court grant allocatur in order to
determine whether Walker should apply in a children’s fast track case. As
discussed, the Superior Court has already held that in a children’s fast track
case, we should overlook a technical defect in a Notice of Appeal and avoid
the “extreme action of dismissal” when the defect does not prejudice any
party. K.T.E.L., 983 A.2d at 747 (citation omitted). We believe that this
principle should also apply to a Notice of Appeal that violates the technical
requirements set forth in Walker and Rule 341 when the technical violation
does not prejudice parties, and does not hamper our ability to review the
appeal. We, however, lack the authority to create this children’s fast track
exception to Walker and request that the Supreme Court consider doing so.


                                           -6-
J-E01013-20


        II.    TERMINATION OF MOTHER’S PARENTAL RIGHTS AND
                   PERMANENCY GOAL CHANGE TO ADOPTION

       Having declined to quash Mother’s appeal for a defective Notice of

Appeal, we now address the merits of Mother’s challenge to the termination

of her parental rights and her contention that Dauphin County Social Services

for Children and Youth (“Agency”) failed to provide adequate reunification

services.

FACTUAL AND PROCEDURAL HISTORY

       The trial court provided a through and accurate factual and procedural

history, which we adopt for purposes of this appeal. See Trial Ct. Op., filed

11/19/19, at 1-13. In sum, Mother and V.W., Jr. (“Father”) are parents to

Child, who was born in August 2015.3 Mother and Father have a history of

substance abuse, domestic violence, and incarceration. In March 2016, the

Agency placed Child with family members after receiving a report that

marijuana was found in or around then-seven-month-old Child’s crib. Mother

entered a detox facility, and Father remained incarcerated for assaulting

Mother. Mother’s three older children were not living with her at the time.

       On April 13, 2016, the trial court adjudicated Child dependent and

ordered Mother to complete the following objectives: complete three drug

screens per week as well as random drug screens; complete parenting classes;

and obtain mental health evaluations and complete any recommended

treatment. The Agency also created objectives for Mother, which mirrored the
____________________________________________


3 The trial court terminated Father’s parental rights and he is not a party to
this appeal.

                                           -7-
J-E01013-20



trial court’s objectives and added the following objectives: obtain a drug and

alcohol evaluation and complete recommended treatment; obtain suitable

housing; participate in visitation with Child; and cooperate with Agency,

including attending meetings and signing releases.

      On August 9, 2016, Dr. Howard S. Rosen conducted a psychological

evaluation of Mother and diagnosed her as having a substance use disorder,

alcohol use disorder, depressive disorder, and traits of narcissism. He made

specific treatment recommendations.

      Over the next two years, Mother was incarcerated multiple times

because of her continued substance abuse and parole violations, and the trial

court made multiple findings that Mother was minimally compliant with her

objectives. Mother continued to test positive for heroin and/or cocaine and

refused to submit to drug screens.       Mother spent a total of 415 days

incarcerated.

      On April 26, 2018, the trial court changed Child’s permanency goal to

Subsidized Permanent Legal Custody (“SPLC”).

      On June 13, 2018, Mother was released from her latest period of

incarceration, and she attended an August 28, 2018 dependency hearing. The

trial court found Mother minimally compliant and once again ordered her to

provide urine screens three times per week, as well as complete the remainder

of her objectives. After the hearing, the Agency requested that Mother provide

a drug screen, and she refused.




                                    -8-
J-E01013-20



       While on parole, Mother began and completed intensive outpatient

therapy, domestic violence counseling, couples counseling, and enrolled in

school.

       Mother submitted to monthly drug screens at the request of her parole

officer but continued to refuse to submit to the court-ordered tri-weekly drug

screens at the request of the Agency. Mother refused Agency-requested drug

screens despite the Agency and the trial court both informing her that a refusal

to submit to a drug screen is presumed to be a positive drug screen. The last

date that Mother submitted to an Agency-requested drug screen was October

7, 2016. Moreover, in August 2019, during an Agency-supervised visit with

Child, parents went into their home to retrieve a forgotten item and returned

to the visit smelling like marijuana.

       Mother continuously failed to cooperate with the Agency and accused

the Agency of falsifying information.          Mother also posted statements on a

nationwide social media website that identified caseworkers by name, called

the caseworkers liars, and claimed the Agency illegally kidnapped Child.

       On February 5, 2019, the Agency filed a Petition to Involuntarily

Terminate Mother’s Parental Rights (“TPR Petition”). After a two day hearing,

on August 21, 2019, the trial court changed Child’s permanency goal to

Adoption and terminated Mother’s parental rights pursuant to 23 Pa.C.S. §§

2511(a)(1), (2), (5), (8), and (b).4
____________________________________________


4 The trial court appointed Mindy Goodman, Esq., as Child’s legal counsel in
the TPR proceedings.

                                           -9-
J-E01013-20



      Mother timely appealed. Mother and the trial court both complied with

Pa.R.A.P. 1925.

ISSUES RAISED ON APPEAL

      Mother raises the following issues for our review:

      A. Did petitioner prove statutory grounds for involuntary
         termination of Mother’s parental rights by clear and convincing
         evidence?

      B. Did petitioner prove by clear and convincing evidence that
         Mother had relinquished her parental claim, or failed/refused
         to perform parental duties?

      C. Did petitioner prove by clear and convincing evidence that
         Mother failed to remedy any conditions which led to [Child]
         being placed in care within a reasonable time?

      D. Did the Agency prove by clear and convincing evidence that
         [Child]’s best interests, needs and welfare are served by the
         termination of Mother’s parental rights?

      E. Did the [c]ourt give primary consideration to the
         developmental, physical and emotional needs, the age and
         welfare of [Child], the parental bond and the preservation of a
         sibling relationship for [Child]?

      F. Were adequate reunification services provided by the Agency
         prior to filing the petition to terminate Mother’s parental rights?

Mother’s Br. at 4 (reordered for ease of disposition).

LEGAL ANALYSIS

      When we review a decision of trial court to terminate parental rights,

we must accept the findings of fact and credibility determinations of the trial

court if the record supports them. In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

“If the factual findings are supported, appellate courts review to determine if

the trial court made an error of law or abused its discretion.” Id. (citation

                                     - 10 -
J-E01013-20



omitted).   We, likewise, review an order regarding a placement goal of a

dependent child under an abuse of discretion standard. In re B.S., 861 A.2d
974, 976 (Pa. Super. 2004). “Absent an abuse of discretion, an error of law,

or insufficient evidentiary support for the trial court's decision, the decree

must stand.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (citation

omitted). We may not reverse merely because the record could support a

different result. T.S.M., 71 A.3d at 267. We give great deference to the trial

courts “that often have first-hand observations of the parties spanning

multiple hearings.” Id. Moreover, “[t]he trial court is free to believe all, part,

or none of the evidence presented, and is likewise free to make all credibility

determinations and resolve conflicts in the evidence.” In re M.G., 855 A.2d
68, 73-74 (Pa. Super. 2004) (citation omitted).

      In addressing petitions to terminate parental rights involuntarily, the

Adoption Act requires the court to conduct a bifurcated analysis. See 23

Pa.C.S. § 2511(a) and (b). The court must first focus on the conduct of the

parent, and, if the party seeking termination presents clear and convincing

evidence that the parent’s conduct meets one of the grounds for termination

set forth in Section 2511(a), then the court will analyze whether termination

of parental rights will meet the needs and welfare of the child, i.e., the best

interests of the child, as provided in Section 2511(b). The court must examine

the existence of the child’s bond with the parent, if any, and the potential

effect on the child of severing such bond. In re L.M., 923 A.2d 505, 511 (Pa.

Super. 2007). A parent’s basic constitutional right to the custody and rearing

                                     - 11 -
J-E01013-20



of his child is converted, upon the failure to fulfill his parental duties, to the

child’s right to have proper parenting and fulfillment of the child’s potential in

a permanent, healthy, safe environment. In re B.,N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (internal citations omitted).

      Instantly, Mother avers that the trial court abused its discretion when it

terminated Mother’s parental rights under multiple subsections of 23 Pa.C.S.

§ 2511(a) and subsection (b). Mother’s Br. at 4-5. We need only agree with

its decision as to any one subsection of Section 2511(a) and subsection (b) in

order to affirm the termination of parental rights. See In re B.L.W., 843
A.2d 380, 384 (Pa. Super. 2004) (citation omitted). For the following reasons,

we conclude that the trial court correctly determined that the Agency met its

burden of proof under 23 Pa.C.S. § 2511(a)(2) and (b).

Termination Pursuant to 23 Pa.C.S. § 2511(a)(2)

    Section 2511(a)(2) provides for termination of parental rights where the

petitioner demonstrates by clear and convincing evidence that “[t]he repeated

and continued incapacity, abuse, neglect or refusal of the parent has caused

the child to be without essential parental care, control or subsistence

necessary for his physical or mental well-being and the conditions and causes

of the incapacity, abuse, neglect or refusal cannot or will not be remedied by

the parent.” 23 Pa.C.S. § 2511(a)(2); In re Adoption of S.P., 47 A.3d 817,

827 (Pa. 2012) (citations omitted). The grounds for termination of parental

rights under Section 2511(a)(2) due to parental incapacity are not limited to

affirmative misconduct; to the contrary, those grounds may include acts of

                                      - 12 -
J-E01013-20



refusal as well as incapacity to perform parental duties. In re A.L.D., 797
A.2d 326, 337 (Pa. Super. 2002).

    This Court has long recognized that a parent is required to make diligent

efforts   towards   the   reasonably    prompt   assumption   of   full   parental

responsibilities. Id.   At a termination hearing, the orphans’ court may

properly reject as untimely or disingenuous a parent’s vow to follow through

on necessary services when the parent failed to co-operate with the agency

or take advantage of available services during dependency proceedings. Id.

at 340.

    With respect to incarcerated parents, our Supreme Court has held that

“incarceration, while not a litmus test for termination, can be determinative of

the question of whether a parent is incapable of providing essential parental

care, control, or subsistence.” In re Adoption of S.P., 47 A.3d 817, 830 (Pa.

2012) (citation and internal quotation marks omitted). Incarceration alone is

not sufficient to support termination under any subsection, but “incarceration

will certainly impact a parent’s capability of performing parental duties, and

may render a parent incapable of performing parental duties under subsection

(a)(2).” In re E.A.P., 944 A.2d 79, 82–83 (Pa. Super. 2008) (emphasis in

original).

    “Each case of an incarcerated parent facing termination must be analyzed

on its own facts, keeping in mind . . . that the child’s need for consistent

parental care and stability cannot be put aside or put on hold[.]” Id. at 84.

“Parental rights are not preserved by waiting for a more suitable or convenient

                                       - 13 -
J-E01013-20



time to perform one's parental responsibilities while others provide the child

with his or her physical and emotional needs.”       B.,N.M., 856 A.2d at 855

(citation omitted). Rather, “[a] parent must utilize all available resources to

preserve the parental relationship, and must exercise reasonable firmness in

resisting obstacles placed in the path of maintaining the parent-child

relationship.” Id. (citations omitted). Importantly, a parent’s “recent efforts

to straighten out [her] life” upon release from incarceration does not require

that a court “indefinitely postpone adoption.”     In re Z.P., 994 A.2d 1108,

1125 (Pa. Super. 2010) (citations omitted).

    Applying these principles, the trial court concluded that Mother’s repeated

incarceration and continued substance abuse rendered her incapable of

parenting Child and caused Child to be without essential parental care, control

or subsistence for over three years. The trial court opined:

      Since September 2016, Mother has complied minimally with
      service objectives critical to her ability to properly parent [Child].
      Most of Mother’s efforts began only after the Agency sought
      termination. . . Mother’s incarceration and re-incarceration
      prevented her from completing essential objectives and
      performing her parental duties to [Child]. . . Mother violated
      parole conditions by absconding or continuing drug use, thwarting
      opportunities to progress toward reunification. Her incarceration,
      as a result of her own choices, created long absences from
      [Child]’s life. We recognize that Mother has, in the recent past,
      worked toward recovery and sought mental health and domestic
      violence counseling as well as an education. For an unreasonable
      period of time, Mother failed to comply with objectives which
      would evidence sustained progress toward achieving mental
      health and recovery. . . Mother made those efforts years after the
      recommendations in 2016. For the ensuing years, a time critical
      to [Child]’s development, others provided all of her needs.



                                     - 14 -
J-E01013-20



Trial Ct. Op. at 17-18.

      The trial court also highlighted that Mother remained non-compliant with

court-ordered tri-weekly drug screens, non-cooperative with the Agency, and

had not progressed past supervised visitation with Child while Child remained

in placement for over 40 months. Id. at 6, 8, 13. Our review of the record

supports the trial court’s findings.    We decline to usurp the trial court’s

credibility determinations or reweigh the evidence. Accordingly, we conclude

that the trial court did not abuse its discretion when it terminated Mother’s

parental rights pursuant to 23 Pa.C.S. § 2511(a)(2).

Termination Pursuant to 23 Pa.C.S. § 2511(b)

      Mother also contends that the trial court abused its discretion when it

determined that it was in Child’s best interest to terminate Mother’s parental

rights pursuant to Section 2511(b).      Mother’s Br. at 4-5.     We conclude,

however, that the evidence supports this finding of the trial court.

      With respect to Section 2511(b), our analysis focuses on the effect that

terminating the parental bond will have on the child. In particular, we review

whether “termination of parental rights would best serve the developmental,

physical, and emotional needs and welfare of the child.” In re Adoption of

J.M., 991 A.2d 321, 324 (Pa. Super. 2010).             It is well settled that

“[i]ntangibles such as love, comfort, security, and stability are involved in the

inquiry into needs and welfare of the child.” In re C.M.S., 884 A.2d 1284,

1287 (Pa. Super. 2005) (citation omitted).


                                     - 15 -
J-E01013-20


      One major aspect of the “needs and welfare” analysis concerns the

nature and status of the emotional bond that the child has with the parent,

“with close attention paid to the effect on the child of permanently severing

any such bond.” In re Adoption of N.N.H., 197 A.3d 777, 783 (Pa Super.

2018) (citation omitted). The fact that a child has a bond with a parent does

not preclude the termination of parental rights. In re A.D., 93 A.3d 888, 897

(Pa. Super. 2014) (citation omitted). Rather, the trial court must examine the

depth of the bond to determine whether the bond is so meaningful to the child

that its termination would destroy an existing, necessary, and beneficial

relationship. Id. at 898.   Notably, where there is no evidence of a bond

between the parent and child, it is reasonable to infer that no bond exists. In

re K.Z.S., 946 A.2d 753, 762-3 (Pa. Super. 2008).

      It is sufficient for the trial court to rely on the opinions of social workers

and caseworkers when evaluating the impact that termination of parental

rights will have on a child. Z.P., 994 A.2d at 1121. The trial court may consider

intangibles, such as the love, comfort, security, and stability the child might

have with the foster parent. See In re N.A.M., 33 A.3d 95, 103 (Pa. Super.

2011). Ultimately, the concern is the needs and welfare of the child. Z.P.,
994 A.2d at 1121.

      Mother avers that a bond exists between Mother and Child and that

severing that bond would prove detrimental to Child. Mother’s Br. at 37, 40.

Mother argues that her own testimony about how she feels about Child, as


                                      - 16 -
J-E01013-20


well as the testimony of case aide Uniqua Lewis, who described the “emotional

ties” between Mother and Child, both demonstrate that Mother and Child are

bonded. Id. at 40.

      However, the trial court credited Dr. Rosen’s testimony that the timing

and duration of Child’s separation from Mother occurred during a period critical

to the development of a strong bond and weekly supervised visitation upon

Mother’s release from prison was “hugely insufficient” to form a parent-child

bond. Trial Ct. Op. at 10-11 (citing N.T., 8/21/19, at 41, 47-48, 62). The

trial court also highlighted the testimony of caseworker Betsy Jo Harr, who

observed that Child views Mother as more of a “fun aunt” than a mother figure.
Id. at 13. Moreover, the trial court was unpersuaded that Child’s “hugs and

kisses at visits with [p]arents, or her crying at the end of visits, demonstrate

the existence of a bond which, if broken, will cause detriment to [Child].” Id.

at 20. The trial court opined:

      We found compelling in Dr. Rosen’s testimony that [Mother]’s
      absence from [Child]’s day to day life during a critical
      developmental period rendered formation of a bond with parents
      essentially impossible. Rather, the evidence demonstrates the
      existence of a healthy bond between [Child] and her long-term
      foster parents. [Child] views her foster parents as Mom and Dad
      and looks to them to provide all of her essential physical and
      emotional care. We see potential harm to [Child] if she were
      removed from her stable and loving foster family, with whom she
      has formed her primary attachment, only to be placed with
      [Mother] who [has] failed to demonstrate the ability to provide
      stability for [Child].

Trial Ct. Op. at 21.




                                     - 17 -
J-E01013-20


      Based on these factors, the trial court concluded that terminating

Mother’s parental rights would best serve Child’s “developmental, physical and

emotional needs and welfare.” Id. at 19.

      Our review of the record supports the factual findings of the trial court

and, once again, we decline to reweigh the evidence. The evidence supports

the trial court’s conclusion that terminating Mother’s parental rights is in

Child’s best interest. Accordingly, we find no abuse of discretion.

Reunification Services

      Finally, Mother contends that the Agency did not provide adequate

reunification services to promote Child’s goal of Reunification prior to filing a

TPR Petition. Mother’s Br. at 27, 30. Mother argues that at both the February

25, 2019 permanency review hearing and the goal change/termination

hearing, the Agency failed to present evidence “as to any additional services

or assistance provided beyond making referrals or observing visits.” Id. at

30. This argument is devoid of merit.

      An agency is not required to provide reunification services when a child’s

permanency goal is changed from Reunification. T.S.M., 71 A.3d at 261 n.22.

“As a practical and legal matter, an order by the juvenile court changing the

child's placement goal from reunification [] ends any dispute that may exist

between [the Agency] and the parent as to the adequacy of the [Agency’s]

services aimed at reuniting.” In re Interest of M.B., 388 565 A.2d 804, 807–

08 (Pa. Super. 1989).


                                     - 18 -
J-E01013-20


      The trial court changed Child’s permanency goal from Reunification to

SPLC at the April 26, 2018 permanency review hearing. Accordingly, from

that date on, the Agency was not required to provide reunification services to

Mother and Child. Thus, Mother’s argument lacks merit.

                              III. CONCLUSION

      In sum, for the reasons stated above, because the trial court

misinformed Mother to file a single notice of appeal from multiple lower court

dockets, which constitutes a breakdown in court operations, we decline to

quash this appeal. In addition, our review of the record reveals that the trial

court properly found that the Agency provided clear and convincing evidence

to support the termination of Mother’s parental rights pursuant to 23 Pa.C.S.

§§ 2511(a)(2) and (b) and to change Child’s permanency goal to Adoption.

      Decree affirmed. Application to Strike denied.

      President Judge Panella, and Judges Stabile, Kunselman, Nichols,

McLaughlin, King, and McCaffrey join the Opinion.

      Judge Murray files a concurring statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/18/2020




                                    - 19 -